HOLDAWAY, Chief Judge,
concurring in the result:
I concur in the result. The holding of United States v. Reynolds, the leading case cited in the majority opinion, states that, “The question of bias ‘is essentially one of credibility, and therefore largely one of demeanor.’ Due to his superior position, the military judge’s determination of bias is entitled to great deference on appeal and will not be reversed absent a clear abuse of discretion.” 23 M.J. at 294 (citation omitted; emphasis added). In this case, the military judge observed the demeanor of the challenged members and found them credible when they said they would make a fair judgment in this case. When an officer in the United States Army solemnly states that he will disregard an allegation of misconduct of which he was aware and decide a fair sentence based solely on the evidence in court, his word should not lightly be disregarded.4 I would disregard such an affirmation only where there are objective facts casting doubt on the court member’s credibility or where the facts known to him were of such a nature that a reasonable person could not be expected to disregard them. Viewed in this light, there is no basis on which to doubt the credibility of LTC G.5 Thus it follows, ineluctably, that the military judge was well within his dis*823cretíon in denying the challenge for cause against LTC G.6
As to the challenge against MSG C, I would apply the same test. A solemn assurance by a senior NCO that a command relationship with a witness will not affect his independence in a case is entitled to great weight. There are no facts that would cast any doubt whatsoever on MSG C’s credibility. Furthermore, the testimony of the witness was purely technical in character, having to do with who bears the costs of bad checks. His testimony was not challenged; his credibility was not in issue; he had no “stake” in the case apart from one all citizens have of the costs of crime. Under the circumstances, it is difficult to see that MSG C’s relationship with the witness could have had any influence at all on MSG C’s decision. The military judge’s denial of the challenge was therefore well within his discretion.
Finally, I see no reason to abandon the waiver rule set forth in Manual for Courts-Martial, United States, 1984, Rule for Courts-Martial 912(g)(2). Judicial erosion of clear and unambiguous procedural rules when the appellate decision is based on little more than vague, subjective concepts of “fairness” is, in my view, pernicious.

. I reject entirely any suggestions that in his role as DPCA, LTC G’s concern for bad check offenses would render him ineligible to sit. I assume that any officer or NCO in the Army would wish to reduce the incidence of bad checks on the part of soldiers.


. In the course of a trial, court members are often cautioned to disregard matters of uncharged misconduct. In all but quite unusual cases, we are willing to assume they will do so. It is beyond me why we do not accord LTC G the same presumption, particularly where he affirmatively states he will do so.


. When this court finds that a trial judge did not abuse his discretion, it does not always follow that we agreed with his ruling or would have ruled as he did. Rather, our trial judges are given broad latitude to make decisions, so long as they are reasonably based upon the evidence before them. It would not do to pay mere lip service to such an important judicial concept by limiting the judge’s “discretion" to those instances in which this court agrees with him.